DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on December 8, 2021 cancelled claim 1.  No claims were amended and new claims 2-17 were added.  Thus, the currently pending claims addressed below are claims 2-17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 10-17 of U.S. Patent No. 11,157,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of Patent 11,157,951 are encompassed in the claims of the instant invention. The claims of the instant application are slightly broader than the scope of Patent 11,157,951 because they: use different terms that are commensurate in scope, omit some limitations, and/or recite obvious variants to the claims of Patent 11,157,951 as is clearly indicating the claim comparison table below. 

Claims 2 and 10: A computer-implemented method and system for assigning a plurality of data units comprising: 
a database, a datastore, and a processor,
receiving, from a user device over a network, first data and second data, 
wherein the first data comprises an identification of a plurality of users exposed to a first data item and a second plurality of users exposed to a second data item, and

wherein the second data comprises an identification of first media associated with the second data item and a number of times that the first media is associated with the first data item; 

storing, in a database, the first data and the second data;





determining a likelihood that a first user in the plurality of users will be exposed to a third data item in response to the first user being exposed to second media associated with the third data item a threshold number of times, 
wherein the determination of the likelihood is based on at least one of characteristics of the first user and the number of times that the first media is associated with the first data item; 












generating user interface code that causes the user device to display a user interface comprising 
a first shape that has a first size and depicts information that results from the determined likelihood, 
a second shape that has a second size that is larger than the first size, and 
a toggle bar that, when adjusted, 
causes a change to a parameter associated with the second media, 

causes a change to the first size of the first shape, and 
causes an update to the information that depends on the change to the parameter; 




receiving, via the user interface, an indication that the toggle bar is adjusted; and 
generating, in response to receiving the indication that the toggle bar is adjusted, updated user interface code that causes the user device to display an updated user interface depicting the first shape having a third size that is larger than the second size and the update to the information that results from the adjustment to the toggle bar.

Claims 1 and 10. A computer-implemented method for optimizing an assignment of a plurality of data units comprising:
a database, a datastore and a processor
receiving, from a user device over a network, first data and second data, 
wherein the first data comprises an identification of a plurality of viewers that viewed a first media program and a second plurality of viewers that viewed a second media program, and 
wherein the second data comprises an identification of a first media promo associated with the second media program that aired during the first media program and a number of times that the first media promo aired during the first media program;
storing, in a database, the first data and the second data;
determining, using the first data, that a first viewer in the plurality of viewers viewed the first media program and the second media program;
determining a likelihood that the first viewer will view a third media program given an airing of a second media promo related to the third media program a threshold number of times, 
wherein the determination of the likelihood is based on an age of the first viewer, a gender of the first viewer, viewing habits of the first viewer, and the number of times that the first media promo aired during the first media program;
determining a change in advertising revenue based on the likelihood that the first viewer will view the third media program given the airing of the second media promo the threshold number of times;
determining a change in net advertising revenue based on the change in the advertising revenue and a media promo opportunity cost;
generating user interface code that causes the user device to display a user interface comprising 
a first shape that has a first size and depicts the determined change in the net advertising revenue, 
a second shape that has a second size that is larger than the first size, and 
a toggle bar that, when adjusted, 
causes a change to a parameter associated with an airing of the second media promo, 
causes a change to the first size of the first shape, and 
causes an update to the change in the net advertising revenue to be determined based on the change to the parameter;
transmitting, over the network, the user interface code to the user device;
receiving, via the user interface, an indication that the toggle bar is adjusted;
generating, in response to receiving the indication that the toggle bar is adjusted, updated user interface code that causes the user device to display an updated user interface depicting the first shape having a third size that is larger than the second size and the update to the change in the net advertising revenue that results from the adjustment to the toggle bar; and
transmitting the updated user interface code to the user device.



Claims 3 and 11: The computer-implemented method of Claim 2 and the system of Claim 10, wherein the first media promotes the second data item.
Claims 2 and 11: The computer-implemented method of claim 1, and the system of claim 10, wherein the first media promo promotes the second media program.


Claims 4 and 12: The computer-implemented method of Claim 2, and the system of Claim 10, wherein the first data and the second data indicate that the first user is exposed to the first data item and the first media.
Claims 3 and 12. The computer-implemented method of claim 1 and the system of claim 10, wherein determining, using the first data, that a first viewer in the plurality of viewers viewed the first media program and the second media program further comprises determining that the first viewer in the plurality of viewers viewed the first media program and the second media program because the first data and the second data indicates that the first viewer viewed the first media program and the first media promo


Clams 5 and 13: The computer-implemented method of Claim 2, and the system of claim 10, further comprising: receiving an indication of a selection of a first parameter; determining a second likelihood that the first user will be exposed to the third data item given the airing of the second media the threshold number of times according to the first parameter; and determining a change in the information based on the second likelihood.
Claims 4 and 13: The computer-implemented method of Claim 1 and the system of Claim 10, wherein determining a change in advertising revenue further comprises: receiving an indication of a selection of a first parameter; determining a second likelihood that the first viewer will view the third media program given the airing of the second media promo the threshold number of times according to the first parameter; and determining the change in the advertising revenue based on the second likelihood.


Claims 6 and 14: The computer-implemented method of Claim 5, and the system of Claim 13, 
wherein the first parameter is one of a change in a baseline gross rating point, a selection of a time for airing the second media, a media channel on which the second media is aired, viewer demographics, a selection of a time of day that the second media is aired, or a genre of the third data item.
Claims 5 and 14. The computer-implemented method of claim 4, and the system of claim 13, 
wherein the first parameter is one of a change in a baseline gross rating point, a selection of a time for airing the second media promo, a media channel on which the second media promo is aired, viewer demographics, a selection of a time of day that the second media promo is aired, or a genre of the third media program


Claims 7 and 15: The computer-implemented method of Claim 2, and the system of claim 10, wherein the user interface code further comprises an indication of a change in conversions determined as a result of a change in a number of times that the second media is aired.
Claims 6 and 15: The computer-implemented method of claim 1, and the system of claim 10, wherein the user interface code further comprises an indication in a change in conversions determined as a result in a change in a number of times that the second media promo is aired.


Claims 8 and 16: The computer-implemented method of Claim 2, and the system of claim 10, wherein the user interface code further comprises a graph depicting a change in a likelihood for the plurality of users to be exposed to the third data item as a function of a number of times that the second media is aired.
Claims 7 and 16: The computer-implemented method of claim 1, and the system of claim 10, wherein the user interface code further comprises a graph depicting a change in a likelihood for the plurality of viewers to watch the third media program as a function of a number of times that the second media promo is aired.


Claims 9 and 17: The computer-implemented method of Claim 2, and the system of Claim 10, wherein the user interface code further comprises a graph depicting a change in viewership of the third data item as a function of a number of impressions associated with the third data item.
Claims 8 and 17: The computer-implemented method of claim 1, and the system of claim 10, wherein the user interface code further comprises a graph depicting a change in viewership of the third media program as a function of a number of impressions associated with the third media program


Possible Allowable Subject Matter
Claims 2-17 contain subject matter that would be allowable over the prior if the applicant is able to overcome the Double Patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (See Moraghan et al. U.S. Patent Number: 10,708,654) that discloses a computer-implemented method and system for assigning a plurality of data units comprising: 
a database, a datastore, and a processor,
receiving, from a user device over a network, first data and second data, 
wherein the first data comprises an identification of a plurality of users exposed to a first data item and a second plurality of users exposed to a second data item, and
wherein the second data comprises an identification of first media associated with the second data item and a number of times that the first media is associated with the first data item; 
storing, in a database, the first data and the second data;





determining a likelihood that a first user in the plurality of users will be exposed to a third data item in response to the first user being exposed to second media associated with the third data item a threshold number of times, 
wherein the determination of the likelihood is based on at least one of characteristics of the first user and the number of times that the first media is associated with the first data item; 
The examiner has also found analogous prior art (See Heyzapdevblog,“Being smart about cross-promo”, https://heyzapdevblog.tumblr.com/page/4, 2013, pgs 7-13)  that is obvious to combine with the Moraghan reference which discloses: 
determining a change in net advertising revenue based on the change in the advertising revenue and a media promo opportunity cost; 
transmitting, over the network, user interface data that causes a user device to display a user interface comprising 
the determined change in the net advertising revenue and a toggle bar that, when adjusted, causes 
a change to a parameter associated with an airing of the second media promo and 
an update to the change in the net advertising revenue to be determined based on the change to the parameter; 
receiving, via the user interface, an indication that the toggle bar is adjusted and 
processing the indication; in response to receiving the indication that the toggle bar is adjusted, 
transmitting updated user interface data that causes the user device to display an updated user interface depicting the update to the change in the net advertising revenue that results from the adjustment to the toggle bar.
However, the examiner has been unable to find prior art that discloses:
a user device that first sends the first data and second data; and the same user device receives and displays a user interface containing the determined likelihood and the toggle bar that is used to control the shapes on the display;
the determination of the likelihood being based on at least one characteristic of the first user and the number of times that the first media is associated with the first data item; and
determining a change to a parameter associated with the second media which causes an update to the information, and generating updated user interface code that causes the user device to display an updated user interface depicting the first shape having a third size that is larger than the second size and the update to the information that results from the adjustment to the toggle bar.
Thus, claims 2-17 contain subject matter that the examiner has not been able to find in the prior art, and as such would be allowable over the prior art if the applicant is able to overcome the Double Patenting Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621